DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Amendment filed 08/03/2022 has been received and considered.
Claims 1 and 3-7 are pending.

Allowable Subject Matter
2.	Claims 1 and 3-7 are allowed.
The following is an examiner’s statement of reasons for allowance: The claims are allowed over the prior art of record in combination with the Applicant’s amendments of 08/03/2022. The rejections under 35 U.S.C. 101 are withdrawn based on the filed amendments. After further search and consideration, the prior arts of record either taken alone or in combination neither anticipates nor renders obvious the claimed subject matter of the instant application that is taken as a whole including the particular features incorporated in each independent claims. 
US 20150381349 A1 – Privacy-preserving ridge regression using data encrypted under a linearly homomorphic encryption system.
US 20150371059 A1 – Privacy-sensitive ranking of aggregated data generating probability density functions using encrypted data.
The prior art fails to anticipate or render a secret computation device that generates encrypted basic statistics by performing secret computation of predetermined basic statistics using the cyphertext while keeping the cyphertext concealed from the secret computation device (as recited in claims 1 and 3-7).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZOHA P TAFAGHODI whose telephone number is (571)272-5199.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s acting supervisor, Kristine Kincaid can be reached on (571) 272-4063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ZOHA PIYADEHGHIBI TAFAGHODI/Examiner, Art Unit 2437                     
                                                                                                                                                                                   /MATTHEW SMITHERS/Primary Examiner, Art Unit 2437